Opinion issued December 8, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00964-CV
———————————
VALERO
REFINING-TEXAS, L.P., Appellant
V.
HARRIS
COUNTY APPRAISAL REVIEW BOARD AND HARRIS COUNTY APPRAISAL DISTRICT, Appellees

 

 
On Appeal from the 157th District Court 
Harris County, Texas

Trial Court Cause No. 2009-58201
 

MEMORANDUM
OPINION
Appellant has filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).
All other pending motions are dismissed as
moot.  The Clerk of this Court is
directed to issue the mandate within 10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Massengale.